Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of European Application EP17167064.9 filed at 04/19/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Patent Publication (20160163133) in view of Padginton et al., “hereinafter Padginton” U.S. Patent Publication (20060278455).


As per Claim 1, Ricci discloses a control module for use in motor vehicles (Ricci, Para.120, The vehicle system 200 can include a vehicle control system 204.  The vehicle control system 204 can be any type of computing system operable to conduct the operations as described herein.  An example of a vehicle control system may be as described in conjunction with FIG. 3.) comprising a plurality of signal inputs , a plurality of signal outputs (Ricci, Para.204, The control system 204 may receive and read sensor signals, such as wheel and engine speed signals, as a digital input comprising, for example, a pulse width modulated (PWM) signal… the processor 304 can determine the engine speed in revolutions per minute (RPM) and the speed of the vehicle in miles per hour (MPH) and/or kilometers per hour (KPH), Para.131, The vehicle control system 204 may also perform signal processing of signals received from one or more sensors 236, 242…Signal processing of such sensor signal measurements may comprise stochastic signal processing, adaptive signal processing, and/or other signal processing techniques) and a central memory connected to at least one functional unit for the further processing of incoming signals (Ricci, Para.121, The vehicle control system 204 may interact with a memory or storage system 208 that stores system data.  System data 208 may be any type of data needed for the vehicle control system 204 to control effectively the vehicle 104.), wherein
at least one signal received in the central memory is assignable a signal identification number such that the signal can be identified (Ricci, Para.339, signals may include an Internet Protocol (IP), or similar, address as part of the signal. The signal may identify the component sending the signal via one or more of a header, a footer, a payload, and/or an identifier associated with the signal (e.g., a packet of a signal, etc.), Para.131, The vehicle control system 204 may also perform signal processing of signals received from one or more sensors 236, 242.  Such signal processing may include estimation of a measured parameter from a single sensor, Para.132, the temperature data is collected, it may be stored in the sensor memory 244…the data may be stored along with an identification of the sensor and a collection time associated with the data.  Among other things, this stored data may include multiple data points and may be used to track changes in sensor measurements over time…the sensor memory 244 can represent any type of database or other storage system) and used further by the at least one functional unit (Ricci, Para.137, The vehicle control system 204 can include a processor 304, memory 308, and/or an input/output (I/O) module 312.  Thus, the vehicle control system 204 may be a computer system, which can comprise hardware elements that may be electrically coupled.  The hardware elements may include one or more central processing units (CPUs) 304; Para.138, The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204),
However Ricci does not disclose the at least one functional unit is modularly interchangeable.
Padginton discloses the at least one functional unit is modularly interchangeable (Padginton, Para.04, a vehicle including a chassis and an interface disposed on the chassis configured to selectively receive one of a plurality of interchangeable modular components altering a function of the ride-on vehicle, Para.57, various portions of the vehicle may be interchanged so that the functionality of the vehicle is modified.  For example, aesthetic or performance related functions may be modified by replacing a variety of removably coupled interchangeable modular components.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Padginton. The motivation for doing so would have been for selectively receive one of a plurality of interchangeable modular components altering a function of the ride-on vehicle (Padginton, Para.04).

With respect to Claim 12 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

(Ricci, Para.137, The vehicle control system 204 can include a processor 304, memory 308, and/or an input/output (I/O) module 312.  Thus, the vehicle control system 204 may be a computer system, which can comprise hardware elements that may be electrically coupled.  The hardware elements may include one or more central processing units (CPUs) 304; Para.138, The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204, Para.266, The vehicle control module 826 may be configured to control settings, features, and/or the functionality of a vehicle 104.  In some cases, the vehicle control module 826 can communicate with the vehicle control system 204 to control critical functions (e.g., driving system controls, braking, accelerating, etc.) and/or noncritical functions (e.g., driving signals, indicator/hazard lights), mirror controls, window actuation, etc.) ).

As per claim 3, Ricci in view of Padginton discloses the control module according to claim 1, wherein the at least one signal can be used further by multiple functional units in parallel (Ricci, Para.131, The vehicle control system 204 may also perform signal processing of signals received from one or more sensors 236, 242.  Such signal processing may include estimation of a measured parameter from a single sensor, such as multiple measurements of a range state parameter from the vehicle 104 to an obstacle, and/or the estimation, blending, or fusion of a measured state parameter from multiple sensors such as multiple radar sensors or a combination of a ladar/lidar range sensor and a radar sensor.  Signal processing of such sensor signal measurements may comprise stochastic signal processing, adaptive signal processing, and/or other signal processing techniques, Para.238, ).

As per claim 4, Ricci in view of Padginton discloses the control module according to claim 1, wherein  at least one of the signal inputs and at least one of the signal outputs  is designed as an CAN, LIN, USB, WLAN, LAN and/or Bluetooth interface (Ricci, Para.139, Examples of an input/output module 312 include an Ethernet port, a Universal Serial Bus (USB) port, Institute of Electrical and Electronics Engineers (IEEE) 1594, or other interface, Para.128, the communication network 224 can include a Bluetooth.RTM.  wireless system, an 802.11x (e.g., 802.11G/802.11N/802.11AC, or the like, wireless system), a CAN bus, an Ethernet network within the vehicle 104, or other types of communication networks that may function with or be associated with the vehicle 104.).

As per claim 5, Ricci in view of Padginton discloses the control module according to claim 1, wherein the functional units each comprise a filter such that a signal can be linked to a status condition of the motor vehicle (Ricci, Para.133, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104.  Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like.  Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner, Para.216, the environmental sensors 694 may be used to report conditions associated with a vehicle (e.g., fire detected, low oxygen, low humidity, high carbon monoxide, etc.).).

As per claim 6, Ricci in view of Padginton discloses the system for configuring a control module according to claim 1, wherein the system comprises the following: at least one configuration signal input, at least one configuration signal output, a display unit, a graphical user interface able to be displayed on the display unit, and at least one input device, wherein the functional unit can be composed of individual functional unit components based on the graphical user interface, wherein the functional unit components are provided in the form of sub-function units (Ricci, Para.122, The vehicle control system 204 may communicate with a device or user interface 212, 248.  The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein, Para.136, The vehicle control system 204 may communicate with a device or user interface 212, 248.  The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein).

As per claim 7, Ricci in view of Padginton discloses the system according to claim 6, wherein a plurality of modular functional units are provided so that a change of configuration is enabled by exchanging individual functional units (Padginton, Para.04, a vehicle including a chassis and an interface disposed on the chassis configured to selectively receive one of a plurality of interchangeable modular components altering a function of the ride-on vehicle , Para.67, various portions of the vehicle may be interchanged so that the functionality of the vehicle is modified.  For example, aesthetic or performance related functions may be modified by replacing a variety of removably coupled interchangeable modular components, para.76, the controller may be replaced offering additional functionalities with various motor and/or energy source combinations.  For example, the controller may provide additional gears when used with a high performance motor and/or energy source.).


As per claim 8, Ricci in view of Padginton discloses a method for using a control module according to claim 1 comprising the following steps: providing of at least one programmable functional unit which accesses the central memory and is allocated at least one signal dentification number as a functional unit precondition so that the functional unit can identify and use a signal from the central memory by a signal identification number (Ricci, para.121, The vehicle control system 204 may interact with a memory or storage system 208 that stores system data.  System data 208 may be any type of data needed for the vehicle control system 204 to control effectively the vehicle 104.  The system data 208 can represent any type of database or other storage system, Para.548,  By first sensing an abnormality, then identifying the location and/or conditions of the abnormality (e.g. during high-speed operations, during engine idle, during high-radius turns) the sensed condition provides assistance in diagnosing the budding or existing problem with the vehicle 104.  Such data may be sent to the maintenance and diagnostics service provider.  The vehicle control system 204 may also store data regarding the change in skin state. ), assigning a signal identification number to at least one incoming signal (Ricci, Para.339, signals may include an Internet Protocol (IP), or similar, address as part of the signal. The signal may identify the component sending the signal via one or more of a header, a footer, a payload, and/or an identifier associated with the signal (e.g., a packet of a signal, etc.),the at least one functional unit comparing the signal identification number of the at least one incoming signal to a predefined functional unit condition (Ricci, Para.213, the seat sensors 677 may determine that a user 216 weighs 180 lbs.  This value may be compared to user data stored in memory to determine whether a match exists between the detected weight and a user 216 associated with the vehicle 104.), further processing of the signal by the functional unit, provided the comparison of the signal identification number and the functional unit condition matches (Ricci, Para.213, Seat sensors 677 may be included in the vehicle 104.  The seat sensors 677 may be associated with each seat and/or zone 512 in the vehicle 104.  Optionally, the seat sensors 677 may provide health telemetry and/or identification via one or more of load cells, force transducers, weight sensors, moisture detection sensor, electrical conductivity/resistance sensor, and the like.  For example, the seat sensors 677 may determine that a user 216 weighs 180 lbs.  This value may be compared to user data stored in memory to determine whether a match exists between the detected weight and a user 216 associated with the vehicle 104.), returning the functional unit result to the central memory, outputting the functional unit result via the at least one signal output of the central memory (Ricci, Para.265, the user identification module 822 may receive characteristic information about a user 216 via a device, a camera, and/or some other input.  The received characteristics may be compared to data stored in the profile data 252.  Where the characteristics match, the user 216 is identified.  As can be appreciated, where the characteristics do not match a user profile, the user identification module 822 may communicate with other subsystems in the vehicle 104 to obtain and/or record profile information about the user 216.  This information may be stored in a memory and/or the profile data storage 252.).

 the at least one signal can be used further by a plurality of functional units (Ricci, Para.133, The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.), Para.242, The match engine 812 can receive input from one or more components of the vehicle system 800 and perform matching functions.  Optionally, the match engine 812 may receive audio input provided via a microphone 886 of the system 800.  The audio input may be provided to the media controller subsystem 348 where the audio input can be decoded and matched, via the match engine 812, to one or more functions available to the vehicle 104.).

As per claim 10, Ricci in view of Padginton discloses the method according to claim 8, wherein the at least one signal identification number is assigned to the at least one incoming signal as a function of the signal source (Ricci, Para.339, a component can be identified by one or more signals sent via the component.  Such signals may include an Internet Protocol (IP), or similar, address as part of the signal.  Optionally, the signal may identify the component sending the signal via one or more of a header, a footer, a payload, and/or an identifier associated with the signal (e.g., a packet of a signal, etc.), Para.204, The control system 204 may receive and read sensor signals, such as wheel and engine speed signals, as a digital input comprising, for example, a pulse width modulated (PWM) signal.  The processor 304 can be configured, for example, to read each of the signals into a port configured as a counter or configured to generate an interrupt on receipt of a pulse, such that the processor 304 can determine, for example, the engine speed in revolutions per minute (RPM) and the speed of the vehicle in miles per hour (MPH) and/or kilometers per hour (KPH)… The ignition sensor signal can be configured as a digital input, wherein a HIGH value represents that the ignition is on and a LOW value represents that the ignition is OFF.  Three bits of the port interface can be configured as a digital input to receive the gear shift position signal, representing eight possible gear shift positions).

As per claim 11, Ricci in view of Padginton discloses the method according to claim 8, wherein the at least one functional unit provided is interchangeable as needed by being replaced with another given functional unit (Padginton, Para.04, a vehicle including a chassis and an interface disposed on the chassis configured to selectively receive one of a plurality of interchangeable modular components altering a function of the ride-on vehicle , Para.67, various portions of the vehicle may be interchanged so that the functionality of the vehicle is modified.  For example, aesthetic or performance related functions may be modified by replacing a variety of removably coupled interchangeable modular components, para.76, the controller may be replaced offering additional functionalities with various motor and/or energy source combinations.  For example, the controller may provide additional gears when used with a high performance motor and/or energy source.).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449